1

2

3                                         UNITED STATES DISTRICT COURT

4                                             DISTRICT OF NEVADA

5                                                       ***

6
      BROGAN WYANT,
7
                             Plaintiff,
8                                                         2:19-cv-00201-APG-VCF
      vs.                                                 ORDER
9     AMERICAN EXPEDITING, STACY HOLLY,
      DONNA MULHERN, VICTOR FINNEGAN,
10
      LARRY LEVIN,
11                           Defendants.
12

13            Before the court is Defendant’s Proposed Discovery Plan and Scheduling Order (ECF NO. 36).
14            Accordingly,
15            IT IS HEREBY ORDERED that a hearing on Defendant’s Proposed Discovery Plan and
16   Scheduling Order (ECF NO. 36) is scheduled for 10:00 AM, October 31, 2019, in Courtroom 3D.
17            IT IS FURTHER ORDERED that Brogan Wyant must attend the hearing on Defendant’s Proposed
18   Discovery Plan and Scheduling Order (ECF NO. 36) scheduled for 10:00 AM, October 31, 2019, in
19   Courtroom 3D, Lloyd D. George Federal Courthouse, 333 Las Vegas Blvd. South, Las Vegas, Nevada
20   89101.
21            DATED this 25th day of September, 2019.
22
                                                               _________________________
                                                               CAM FERENBACH
23                                                             UNITED STATES MAGISTRATE JUDGE

24

25
